Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In view of Applicants’ remarks filed on 12/17/2021 regarding the definition of “overtake” read in light of the specification  to be read to mean pass by and not just come up upon the prior art does not show nor suggest conveying vehicle bodies through a plurality of treatment installations for performing work of a different kind is performed in two successive steps wherein the vehicle bodies are conveyed upon a plurality of floor-bound transport carriages with each having its own drive system and are driven and moved independently of one another with the carriages overtaking and passing by any other carriage which is positioned in any treatment installation from the plurality of treatment installations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/28/2022